DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of October 28, 2022.  Applicant’s arguments have been considered.

Priority:  07/31/2019
Status of Claims:  Claims 1 – 16 are pending.  All Claims are original or have been previously presented.
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claim 1 recites, in part, a method for enrollment and use of a biometric payment card by receiving fingerprint image data during an initial purchase transaction, extracting information from the data, generating current fingerprint template data, comparing data stored in a memory of the payment card, determining data did not match, transmitting identification data, indicating failure of an authentication process during the initial purchase transaction, receiving enrollment instructions comprising instructions to store data, and storing current fingerprint template data as enrollment fingerprint template data.  The limitations of enrollment and use of a biometric payment card, receiving fingerprint image data during an initial purchase transaction, extracting information, generating, comparing, determining, transmitting, indicating, receiving and storing current data as enrollment data, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a processor, sensor, a memory and a reader device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification page 6 lines 1 – 19, page 11 lines 5 – 20, and page 17 lines 5 – 13 additionally identify general computer components and communication operations, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with enrollment and use of a biometric payment card, receiving fingerprint image data during an initial purchase transaction, extracting information, generating, comparing, determining, transmitting, indicating, receiving and storing current data as enrollment data is not an inventive concept.
Independent system Claim 10 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 10 is substantially similar to method Claim 1. 
Claims 11 – 16, dependent from Claim 10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 16 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with enrollment and use of a biometric payment card, receiving fingerprint image data during an initial purchase transaction, extracting information, generating, comparing, determining, transmitting, indicating, receiving and storing current data as enrollment data is not an inventive concept.
Therefore, Claims 1 – 16 are rejected under 35 U.S.C. 101.  Claims 1 – 16 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed October 28, 2022, have been fully considered but found not persuasive.
No Amendments to the claims have been made, as all claims are original or have been previously presented.
Applicant has not amended independent Claims 1 and 10 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, enrollment of a payment card, use of a payment card during transactions, transmitting, receiving and storing data remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to payment card operation, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant's citation of Ex parte Awni Hannun ("Hannun"), PTAB decision of April 1, 2019, as supporting patent eligibility is unpersuasive because the claims at issue in Hannun are readily distinguishable over the instant claims. Hannun is based upon a distinct fact pattern as to automatic speech recognition performed in a trained neural network designed to receive spectrogram frames in a context of frames subject to novel data synthesis in hidden layers of a neural network model.  In contrast, the instant claims here do not address speech recognition in a recurrent neural network training system, with the instant claims providing a solution to a business-related or economic problem.
Applicant’s suggestion asserting the claims to be founded on the Mental Processes grouping of abstract ideas, is unpersuasive as the 101 rejection is not founded upon association to concepts of judgement and opinion.  The 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods of Organizing Human Activity, which is quite distinct from the Mental Processes grouping of abstract ideas.
Applicant’s reference to preemption is unpersuasive because the absence of preemption alone is not determinative of patent eligibility.
Applicant’s reference to Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well-understood, routine, and conventional.  
Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Again, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 10, along with Claims dependent from Claims 1 and 10, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitra et al., U.S. 2016/0267486 generally identifies a biometric payment card, conducting a transaction, receipt by a processor of a biometric input/fingerprint from a fingerprint sensor on the payment card, processor actions regarding fingerprint data, card registration with storage of a fingerprint sensor scan(s) on the card, comparison of fingerprint data to fingerprint data stored in a memory, and a failed fingerprint data verification, communications to a card reader device; Schwartz et al., U.S. 2019/0122024 generally identifies images, digital information, biometrics recognition and enrollment information as reference data; Almers et al., WO 2018/151647 generally identifies use of a biometric payment card during an initial purchase transaction, and initial storing of current fingerprint data as enrollment fingerprint data.  Wendling, U.S. 2017/0300680 generally identifies biometric enrollment authorization; Wagner et al., U.S. 2018/0211022 generally identifies a transaction card, biometric verification and a biometric reference template; Bae et al., U.S. 2018/0211093 generally identifies biometric verification particular to a device and fingerprint identification; and Bona et al., U.S. 9,129,280 generally identifies initializing a smart card with a user’s fingerprint as a biometric. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        December 19, 2022